Case 5:20-cv-02499-JGB-SP Document 18 Filed 01/21/21 Page 1 of 1 Page ID #:234




  1                                  J S -6
  2
  3
  4                       UNITED STATES DISTRICT COURT

  5         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

  6
       JOSE LUIS TAPIA, an Individual,                            Case No.
  7                                                      EDCV 5:20-cv-02499-JGB (SPx)
                                            Plaintiff,
  8
  9                v.
                                                                 JUDGMENT
10     SPECIALIZED LOAN SERVICING, LLC, et
       al.,
11
12                                      Defendants.

13
14    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
15          Pursuant to the Order filed concurrently herewith, the Motion to Dismiss
16    filed by Defendant Specialized Loan Servicing, LLC, is GRANTED. Plaintiff Jose
17    Luis Tapia’s Complaint is DISMISSED without leave to amend. Judgment is
18    entered in favor of Defendant Specializes Loan Servicing, LLC.
19
20     Dated: January 21, 2021
21
                                             THE HONORABLE JESUS G. BERNAL
22                                           United States District Judge
23
24
25
26
27
28
